                         M             Mmteb ^totess IBtsstnct Court
                        :lfor tl^e ^ottt][iem Sitotrtct of Georgia
                                    ^apcrofiso SBtbtsiton
                                                                                 FILED
                                                                          Scott L. Poff, Clerk
                                                                       United States District Court

              ODELIN MONTAS,                                       By mgarcia at 2:33 pm, Nov 26, 2019



                         Petitioner,                      CIVIL ACTION NO.: 5:19-cv-4


                   V.



              TRACY JOHNS,

                         Respondent.


                                               ORDER


                  After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.     Dkt. No. 13.   Petitioner Odelin Montas


              {"Montas") did not file Objections to this Report and

              Recommendation.     Accordingly, the Court ADOPTS the Magistrate

              Judge's Report and Recommendation, GRANTS Respondent's Motion to

              Dismiss, DENIES as moot Montas's 28 U.S.C. § 2241 Petition,

              DISMISSES without prejudice Montas's Motion for Sanctions and

              civil rights claims, and DIRECTS the Clerk of Court to CLOSE

              this case and enter the appropriate judgment of dismissal.




A0 72A
(Rev. 8/82)
              Additionally, the Court DENIES Montas in forma pauperis status

              on appeal.

                   SO ORDERED, this         day of ) V         U^,      2019.




                                      HON. LZSA G()DBEY   WOOD, JUDGE
                                      UNIT^ STATES DISTRICT COURT
                                      SOUTHERN DISTkl-€T OF GEORGIA




AO 72A
(Rev. 8/82)
